Order, Supreme Court, New York County (Elliott Wilk, J.), entered December 13, 1995, which, in a foreclosure action, granted the temporary receiver’s motion to settle her account, fix her fee and terminate her receivership, unanimously affirmed, with costs.
Defendants-appellants’ claim that the temporary receiver improvidently entered into a lease with a tenant already in possession for a rental of $3,500 instead of $4,000 a month did *317not warrant a hearing, absent a showing that the nonpayment proceeding pending against that tenant when the receiver was appointed was likely to succeed. Defendants supplied no proof in admissible form to establish that the temporary receiver acted in an improvident manner and the defendants’ other arguments are unpreserved. Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.